Case 3:20-cv-13331-RHC-RSW ECF No. 33, PageID.741 Filed 07/20/21 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN




 Geomatrix, LLC,

                                   Plaintiff(s),
 v.                                                    Case No. 3:20−cv−13331−RHC−RSW
                                                       Hon. Robert H. Cleland
 NSF International, et al.,

                                   Defendant(s),



                                NOTICE OF MOTION HEARING

   You are hereby notified to appear before District Judge Robert H. Cleland at the United
States District Court, Federal Building, 526 Water Street, Port Huron, Michigan. The following
motion(s) are scheduled for hearing:

                 Motion to Dismiss − #30

      • MOTION HEARING: September 22, 2021 at 02:00 PM



                                      Certificate of Service

   I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
record were served.

                                               By: s/L. Wagner
                                                   Case Manager

Dated: July 20, 2021
